DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1 – 8 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Agarwal, US 2007/0235757 in view of Chung, US 2014/0203297 and Ide, US 5,013,692.
	Regarding Claim 1, Agarwal teaches a method for passivating a silicon carbide epitaxial layer, comprising the following steps: growing a silicon carbide epitaxial layer 101, 102 on a substrate 100; and growing a silicon nitride thin film 108 on an upper surface of the silicon carbide epitaxial layer 101, 102 with reference to Fig. 2 in paragraphs 48, 49 and 54.
Agarwal teaches forming epitaxial silicon carbide layer and CVD silicon nitride layer, but fails to teach introducing a carbon source and a silicon source into a reaction chamber, and turning off the carbon source and the silicon source introduced into the reaction chamber, introducing a nitrogen source and a silicon source into the reaction chamber.
Chung teaches that epitaxial silicon carbide layer can be formed by introducing a carbon source and a silicon source into a reaction chamber in paragraphs 14 and 15 for the benefit of growing epitaxial silicon carbide layer for the fabrication of high temperature electronic devices in paragraph 3.
Therefore, it would have been obvious to one with ordinary skill in the art at the time of the invention to introduce a carbon source and a silicon source into a reaction chamber for the benefit of growing epitaxial silicon carbide layer for the fabrication of high temperature electronic devices as taught by Chung in paragraph 3.
Ide teaches forming CVD silicon nitride film by introducing a nitrogen source and a silicon source into the reaction chamber under Example 1 in column 3 for the benefit of forming the film by CVD in between lines 22 and 26 in column 1.
 Therefore, it would have been obvious to one with ordinary skill in the art at the time of the invention to introduce a nitrogen source and a silicon source into the reaction chamber for the benefit of forming the film by CVD as taught by Ide in between lines 22 and 26 in column 1.
	Regarding limitation of turning off the carbon source and the silicon source introduced into the reaction chamber, it would have been obvious to one with ordinary skill in the art at the time of the invention that the carbon source and the silicon source introduced into the reaction chamber will have to turned off to finish the device structure before depositing the CVD nitride film.
Regarding Claim 2, Chung teaches the substrate is a silicon substrate in paragraph 16.  
Regarding Claim 3, Chung teaches the silicon carbide epitaxial layer is growing at a temperature of 1000 0C to 1400 0C in paragraph 16.  
Regarding Claim 4, Ide teaches the silicon nitride thin film is growing at a temperature of 500 0C to 1400 0C under Example 1 in column 3.  
Regarding Claim 5, Chung teaches the substrate is the substrate is a silicon carbide substrate in paragraph 16.    
Regarding Claim 6, Chung teaches the silicon carbide epitaxial layer is growing at a temperature of 1000 0C to 2000 0C in paragraph 16.  
Regarding Claim 7, Ide teaches the silicon nitride thin film is growing at a temperature of 500 0C to 2000 0C under Example 1 in column 3.  
Regarding Claim 8, Agarwal fails to teach the silicon nitride thin film has a thickness of 0. I nm to 1µm.  
Ide teaches the SiN layer has a thickness of 0. I nm to 1µm under Example 1 in column 3.
Regarding Claim 10, Chung teaches the carbon source is propane, methane or ethylene, the silicon source is silane, trichlorosilane or dichlorosilane in paragraphs 14 and 15 and Ide teaches the nitrogen source is nitrogen or ammonia under Example 1 in column 3.
Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Agarwal, US 2007/0235757 in view of Chung, US 2014/0203297 and Ide, US 5,013,692 as applied to claim 1 above, and further in view of Kuraguchi, US 2014/0284613.
Agarwal in view of Chung and Ide fails to teach wherein a nitrogen/silicon atomic ratio of the nitrogen source and the silicon source is ranging from 0.1 to 10.  
Kuraguchi teaches a CVD silicon nitride film wherein a nitrogen/silicon atomic ratio of the nitrogen source and the silicon source is ranging from 0.1 to 10 in paragraphs 27 and 28 for the benefit of customizing the passivation character of the SiN film in paragraph 27. 
Therefore, it would have been obvious to one with ordinary skill in the art at the time of the invention to provide a nitrogen/silicon atomic ratio of the nitrogen source and the silicon source ranging from 0.1 to 10 for the benefit of customizing the passivation character of the SiN film as taught by Kuraguchi in paragraph 27. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASOK K SARKAR whose telephone number is (571)272-1970.  The examiner can normally be reached on Mon - Fri; 9:30 AM - 6:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Landau can be reached on 571 - 272 - 1731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ASOK K SARKAR/Primary Examiner, Art Unit 2891                                                                                                                                                                                                        March 2, 2021